

EXECUTION DOCUMENT
 
SENIOR SUBORDINATION AGREEMENT
 
This SENIOR SUBORDINATION AGREEMENT, dated as of January 31, 2006 (this
“Agreement”), by and among ATLAS MASTER FUND, LTD., a Cayman Island Company (the
“Junior Lender”), CAPITALSOURCE FINANCE LLC, a Delaware limited liability
company (the “Senior Lender”) and RITA MEDICAL SYSTEMS, INC., a Delaware
corporation (the “Borrower”).
 
W I T N E S S E T H :
 
WHEREAS, the Senior Lender and the Borrower are parties to a certain Revolving
Credit and Security Agreement dated as of January 31, 2006 (as amended,
restated, supplemented, replaced or otherwise modified from time to time, the
“Senior Loan Agreement”) under which the Senior Lender make loans, advances and
other financial accommodations to Borrower;
 
WHEREAS, pursuant to the Senior Loan Agreement, Borrower has granted in favor of
the Senior Lender a lien on and security interest in (collectively, the “Senior
Lien”) substantially all of the assets and property of Borrower as security for
their obligations to the Senior Lender under the Senior Loan Agreement;
 
WHEREAS, the Junior Lender and Borrower are parties to a certain Securities
Purchase Agreement dated as of August 5, 2005 (as amended, supplemented or
otherwise modified from time to time, the “Junior Agreement”) under which the
Junior Lender has purchased certain senior convertible notes of Borrower which
are convertible into shares of Borrower’s common stock, par value $0.001 per
share (collectively, the “Junior Note”);
 
WHEREAS, it is a condition precedent to the effectiveness of the Senior Loan
Agreement that, among other things, the Junior Lender shall have executed and
delivered this Agreement subordinating its rights with respect to the Junior
Obligations (as defined below) to the rights of the Senior Lender with respect
to the Senior Obligations (as defined below) and that Borrower shall have
acknowledged this Agreement.
 
NOW, THEREFORE, in consideration of the promises contained herein and to induce
the Senior Lender to enter into the Senior Loan Agreement, the Junior Lender
hereby agrees as follows:
 
SECTION 1.   Definitions. Capitalized terms used but not defined herein shall
have the meanings given to them in the Senior Loan Agreement, and the rules of
usage set forth therein shall apply hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 2.   Subordination.
 
(a)   All Junior Obligations, and all claims, demands rights and remedies of the
Junior Lender with respect thereto, are and shall continue at all times to be
subject, subordinate and junior in right of payment and priority to the Senior
Obligations. The term “Junior Obligations,” as used in this Agreement, shall
mean and include the principal amount of and the premium, if any, and interest
on all indebtedness and other monetary obligations of Borrower to the Junior
Lender under the Junior Agreement and the Junior Note, together with all fees,
costs and expenses relating thereto, whether direct or contingent, now or
hereafter existing, due or to become due to, or held or to be held by the Junior
Lender, whether created directly or acquired by assignment or otherwise,
including, without limitation, all principal of and premium, if any, and
interest on the Junior Note (including extensions, modifications, refinancings,
renewals and refundings thereof) and any damages payable upon a Conversion
Failure (as such term is defined in the Junior Note). The term “Senior
Obligations,” as used in this Agreement, shall mean and include the principal
amount of and the premium, if any, and interest (including, without limitation,
all interest on the Senior Obligations at the rate stated in the Senior Loan
Agreement from the date of the filing by or against Borrower of a petition under
any bankruptcy, insolvency or similar law to the date of the indefeasible
payment in full of the Senior Obligations (“Postpetition Interest”) and all
other amounts on all of the Obligations including, without limitation, all fees,
costs and expenses relating thereto, whether direct or contingent, now or
hereafter existing, due or to become due to, or held or to be held by, the
Senior Lender, whether created directly or acquired by assignment or otherwise
(including extensions, modifications, refinancings, renewals and refundings
thereof).
 
(b)   Except for the payments specified in Section 2(c), Borrower shall not pay,
and the Junior Lender shall not receive, demand or accept, either directly or
indirectly, any payment on the Junior Obligations, whether as principal,
premium, interest or otherwise, unless and until all the Senior Obligations
including, without limitation, all Postpetition Interest, have been indefeasibly
paid in full in cash, and the obligation (the “Commitment”) of the Senior Lender
to make loans and advances under the Senior Loan Agreement has been terminated.
 
(c)  Commencing on June 15, 2006 and continuing on each June 15 and December 15
thereafter, the Junior Lender may receive, accept and retain regularly scheduled
semi-annual interest payments under the Junior Note at a rate per annum equal to
6.5% commencing, unless:
 
(A)(i) an Event of Default has occurred and is continuing under Section 8.1(a)
of the Senior Loan Agreement (a “Senior Payment Default”) and (ii) the Junior
Lender has not received a written notice from the Senior Lender informing the
Junior Lender that such Senior Payment Default has been waived or cured; or
 
(B)(i) a Default or an Event of Default has occurred and is continuing under the
Senior Loan Agreement (other than under Section 8.1(a) thereof)(a “Senior
Non-Payment Default”) with respect to which the Junior Lender has received from
the Senior Lender a notice (a “Senior Non-Payment Default Notice”) prohibiting
the Junior Lender from receiving, collecting or accepting any of the foregoing
payments and from commencing any Enforcement Action (as defined below) and (ii)
the Junior Lender has not received a written notice from the Senior Lender
informing the Junior Lender that such Senior Non-Payment Default has been waived
or cured.
 
 
2

--------------------------------------------------------------------------------

 
 
Nothing in this subsection (c) shall prohibit the accrual (but not the payment
to the Junior Lender) of interest on the Junior Obligations at the default rate
in accordance with the terms of the Junior Agreement or the Junior Note
following the occurrence of an event of default under the Junior Agreement or
the Junior Note.
 
(d)   If the Junior Lender shall receive any payment or prepayment (including
from any account debtor under any accounts receivable of Borrower) on the Junior
Obligations that it is not entitled to receive under this Agreement, the Junior
Lender will hold any amount so received in trust for the Senior Lender and
shall, as soon as possible, turn over such payment to the Senior Lender in the
form received (together with any necessary endorsements) to be applied to the
Senior Obligations.
 
(e)   Unless and until the Senior Obligations shall have been indefeasibly paid
in full in cash and the Commitment has been terminated, the Junior Lender will
not take any Enforcement Action. For purposes hereof, “Enforcement Action” shall
mean (a) any acceleration of the Junior Obligations (including the exercise of
any right of redemption under Section 4(b) of the Junior Note), (b) the filing
or initiating, or joining with any other person in filing or initiating, an
Insolvency Event against, Borrower, or (c) any judicial proceeding or other
action initiated or taken by Junior Lender, or by Junior Lender in concert with
other persons against Borrower, or any other person to collect the Junior
Obligations, to foreclose any lien or security interest securing the Junior
Obligations, execute, levy upon or dispose of any of the Collateral, or
otherwise enforce the rights or remedies of the Junior Lender under the Junior
Agreement, the Junior Note or applicable law with respect to the Junior
Obligations; provided, however, that the declaration of an event of default
under the Junior Note shall not be deemed to be an Enforcement Action.
Notwithstanding the foregoing, on or after July 31, 2006, the Junior Lender may
commence or otherwise proceed with an Enforcement Action (i) brought with the
written consent of the Senior Lender or (ii) an event of default has occurred
and is continuing under Section 4(a) of the Junior Note (a “Junior Default”),
written notice of which the Junior Lender has delivered to the Senior Lender
(the “Junior Default Notice”), and thirty (30) days (or three hundred sixty
(360) days from the date of delivery by the Senior Lender of a Senior
Non-Payment Default Notice if delivered during such thirty-day period) have
expired since the date of the Senior Lender’s receipt of the Junior Default
Notice and such Junior Default has not been cured or waived during such time
periods. Any proceeds of any Enforcement Action by the Junior Lender shall be
paid or delivered directly to the Senior Lender for application to the Senior
Obligations until the Senior Obligations shall have been indefeasibly paid in
full in cash and the Commitment has been terminated. The Junior Lenders shall
not take any action with respect to the Collateral if the Senior Lender shall
have given prior written notice to the Junior Lender that such action would, in
the reasonable credit judgment of the Senior Lender, impair the proceeds that
could be obtained from such Collateral. For purposes of this Agreement, the term
“Insolvency Event” shall mean, with respect to Borrower, the occurrence of any
of the following: (i) Borrower shall be adjudicated insolvent or bankrupt or
institutes proceedings to be adjudicated insolvent or bankrupt, or shall
generally fail to pay or admit in writing its inability to pay its debts as they
become due, (ii) Borrower shall seek dissolution or reorganization or the
appointment of a receiver, trustee, custodian, or liquidator for it or a
substantial portion of its property, assets or business or to effect a plan or
other arrangement with its creditors, (iii) Borrower shall make a general
assignment for the benefit of its creditors, or consent to or acquiesce in the
appointment of a receiver, trustee, custodian, or liquidator for a substantial
portion of its property, assets or business, (iv) Borrower shall file a
voluntary petition under any bankruptcy, insolvency, or similar law, (v)
Borrower shall take any corporate or similar act in furtherance of any of the
foregoing, or (vi) Borrower, or a substantial portion of its property, assets or
business, shall become the subject of an involuntary proceeding or petition for
(A) its dissolution or reorganization or (B) the appointment of a receiver,
trustee, custodian or liquidator , and (I) such proceeding shall not be
dismissed or stayed within sixty (60) days, (II) such receiver, trustee,
custodian or liquidator shall be appointed or (III) such Person fails to contest
in a timely or appropriate manner any such proceeding or petition.
 
 
3

--------------------------------------------------------------------------------

 
 
(f)   Upon the occurrence of any Insolvency Event of Borrower or in the event of
a sale of all or substantially all of the assets, or any other marshaling of the
assets and liabilities, or any recapitalization, refinancing or reorganization,
of Borrower, the provisions of this Agreement shall continue to govern the
relative rights and priorities of the Senior Obligations and Junior Obligations
as provided herein and the Senior Obligations shall first be indefeasibly paid
in full in cash and the Commitment terminated before the Junior Lender shall be
entitled to receive any money, distributions or other assets in any such
proceeding even if all or part of the Senior Obligations or the liens and
security interests securing the Senior Obligations are subordinated, set aside,
avoided or disallowed in connection with any Insolvency Event or other
proceeding or situation noted above. In any such event, the Junior Lender shall
demand, sue for, collect or receive every such payment or distribution of cash,
property, stock or obligations, give acquittance therefor, file claims and
proofs of claim in any statutory or nonstatutory proceeding, exercise the rights
of the Junior Lender arising under or relating to the Junior Agreement or the
Junior Note and vote the claim of the Junior Lender under the Junior Agreement
or the Junior Note in its sole discretion in connection with any such event,
including, without limitation, the right to participate in any composition of
creditors and to vote at creditors’ meetings for the election of trustees,
acceptances of plans of reorganization and any other matter upon which the
Junior Lender would be otherwise entitled to vote; provided, that if the Junior
Lender votes its claim, the Junior Lender shall not, without the prior written
consent of the Senior Lender, vote to accept a plan of liquidation,
reorganization, arrangement, composition or extension that does not provide for
the payment, refinancing, restatement or recognition in full of all of the
Senior Obligations. In the event that the Junior Lender shall fail to take any
such action following the written request of the Senior Lender or fail to vote
its claim in any proceedings prior to 5 days before the expiration of the time
to vote, the Senior Lender may (but shall not be obligated) demand, sue for,
collect or receive every such payment or distribution of cash, property, stock
or obligations, give acquittance therefor, file claims and proofs of claim in
any statutory or nonstatutory proceeding, exercise the rights of the Junior
Lender arising under or relating to the Junior Agreement or the Junior Note and
vote the claim of the Junior Lender under the Junior Agreement or the Junior
Note in its sole discretion in connection with any such event, including,
without limitation, the right to participate in any composition of creditors and
to vote at creditors’ meetings for the election of trustees, acceptances of
plans of reorganization and any other matter upon which the Junior Lender would
be otherwise entitled to vote. In such an event, the Junior Lender hereby
irrevocably authorizes the Senior Lender and grants to the Senior Lender an
exclusive power of attorney (which power of attorney is coupled with an interest
and is irrevocable), but without imposing any obligation upon the Senior Lender,
to demand, sue for, collect or receive every such payment or distribution of
cash, property, stock or obligations, to give acquittance therefor, to file
claims and proofs of claim in any statutory or nonstatutory proceeding, to
exercise the rights of the Junior Lender arising under or relating to the Junior
Agreement or the Junior Note and to vote the claim of the Junior Lender under
the Junior Agreement or the Junior Note in its sole discretion in connection
with any such event, including, without limitation, the right to participate in
any composition of creditors and to vote at creditors’ meetings for the election
of trustees, acceptances of plans of reorganization and any other matter upon
which the Junior Lender would be otherwise entitled to vote. In furtherance of
the foregoing, at the request of the Senior Lender, the Junior Lender shall
execute and deliver to the Senior Lender a separate power of attorney and such
further powers and instruments as the Senior Lender may request to enable the
Senior Lender to enforce its rights under this subsection.
 
 
4

--------------------------------------------------------------------------------

 
 
(g)   The Senior Lender may, at any time and from time to time, without the
consent of or notice to the Junior Lender, without incurring responsibility or
liability to the Junior Lender and without impairing or releasing any right or
remedy of the Senior Lender hereunder:
 

(i)   
change the manner, place or terms of payment of, change or extend the time of
payment of, or renew, increase or alter the Senior Obligations, or waive
defaults under or amend, modify, alter or waive the provisions of the Senior
Loan Agreement or any other Loan Document in any manner (except as otherwise
provided by this Agreement) or enter into or amend in any manner or waive
defaults under any other agreement relating to the Senior Obligations;

 

(ii)   
sell, exchange, release or otherwise deal with any property by whomsoever at any
time pledged to secure, or howsoever securing, the Senior Obligations;

 

(iii)   
release any Person liable in any manner for the payment or collection of any of
the Senior Obligations;

 

(iv)   
exercise or refrain from exercising any rights against Borrower or any other
Person; or

 

(v)   
apply any sums by whomsoever paid or however realized to the Senior Obligations.

 
Notwithstanding any provision of this Agreement to the contrary, the Senior
Lender agrees not to increase the outstanding aggregate principal amount of the
Senior Obligations to an aggregate amount greater than, or to refinance the
Senior Obligations so that the outstanding aggregate principal amount thereof
exceeds, an amount equal to (i) the amount of $10,000,000 plus (ii) any amount
of post-petition financing approved by the court in a bankruptcy proceeding. The
immediately preceding sentence shall not be construed to limit or otherwise
affect the Senior Lender’s right to accrue and receive payment of interest
(including at the default rate and including Postpetition Interest), fees or
other charges comprising part of the Senior Obligations.
 
 
5

--------------------------------------------------------------------------------

 
 
(h)   The Junior Lender waives notice of acceptance of this Agreement.
 
(i)   The Junior Lender will cause each note or other instrument that evidences
any Junior Obligations (including, without limitation, the Junior Agreement and
the Junior Note) to bear upon its face a statement or legend to the effect that
such note or other instrument is subordinated to the Senior Obligations in the
manner and to the extent set forth in this Agreement. The Junior Lender shall
mark its books and records, including any financial statements, to show that the
Junior Obligations are so subordinated to the Senior Obligations.
 
(j)   The Junior Lender will not (i) increase the per annum rate of interest
applicable to the Junior Obligations, (ii) make any covenant, event of default
or other provision under the Junior Agreement or the Junior Note more
restrictive than such covenants, events of default and provisions thereunder as
of the date hereof, (iii) accelerate the date of any regularly scheduled fees,
interest or principal payments on the Junior Obligations, (iv) shorten the final
maturity date of the Junior Obligations, or (v) increase or decrease the
principal amount of the Junior Obligations. The Borrower and Junior Lender will
give Senior Lender at least ten (10) business days prior notice before any
material amendment, modification or supplement of or to the Junior Agreement or
the Junior Note, which notice shall be accompanied by a copy of the proposed
amendment, modification or supplement. The Borrower and Junior Lender agree that
they will not amend, modify or supplement the Junior Agreement or the Junior
Note, if Senior Lender notifies them that the proposed amendment, modification
or supplement would result in a default under the Senior Loan Documents or this
Section 2(j).
 
(k)   Subject to the indefeasible payment in full of the Senior Obligations in
cash and the termination of the Commitment, the Junior Lender shall be
subrogated to the Senior Lender’s rights to receive payments or distributions in
cash or property applicable to the Senior Obligations, and no payment or
distribution made to the Senior Lender by virtue of this Agreement that
otherwise would have been made to the Junior Lender shall be deemed to be a
payment by Borrower on account of the Junior Obligations.
 
(l)   The Junior Lender will not sell, assign, transfer or otherwise dispose of
all or any part of, or any interest in, the Junior Obligations to any Person
without having first obtained (i) such Person’s agreement in writing to be bound
as the Junior Lender’s successor by the terms of this Agreement or, in the case
of an interest in the Junior Obligations, an acknowledgment by such interest
holder of the terms hereof, or (ii) the Senior Lender’s prior written consent
(which consent shall not be unreasonably withheld by the Senior Lender).
 
(m)   The Junior Lender agrees that it will not exercise any right of setoff it
may have against the Junior Obligations in respect of any obligation owed by the
Junior Lender to Borrower.
 
 
6

--------------------------------------------------------------------------------

 
 
(n)   In the event Borrower shall become subject to a case under the Bankruptcy
Code, the Junior Lender agrees that the Senior Lender may permit or consent to
the use of cash collateral or provide (or permit another Person to provide)
financing to Borrower under either Section 363 or Section 364 of the Bankruptcy
Code in such amounts and on such terms and conditions as the Senior Lender may
decide in its sole discretion and, in connection therewith, the Senior Lender
may permit Borrower to enter into cash collateral or financing arrangements and
to grant to the Senior Lender or any other Person providing post-petition
financing liens and security interests upon the Collateral (and the Junior
Lender shall not object to Borrower entering into such arrangements or granting
such liens and security interests), which liens and security interests (i) shall
secure payment of all Senior Obligations (whether such Senior Obligations arose
prior to the commencement of the case under the Bankruptcy Code or at any time
thereafter) if such financing is provided by the Senior Lender or all financing
provided by such other lender during such case if provided by a lender other
than the Senior Lender and (ii) shall be superior in priority to any liens and
security interests securing the Junior Obligations. The Junior Lender agrees not
to assert any right it may have to “adequate protection” of its interest, if
any, in any of the Collateral in any case under the Bankruptcy Code and agrees
that it will not seek to have the automatic stay lifted, modified or annulled
with respect to any Collateral without the prior written consent of the Senior
Lender, and agrees not to take any action during any such case that would
reasonably be expected to adversely affect the Senior Lender’s rights or
interests in any Collateral under this Agreement or otherwise. In connection
with any of the foregoing, the Junior Lender agrees adequate notice to the
Junior Lender shall be deemed to have been given to the Junior Lender if the
Junior Lender receives notice at least five (5) Business Days prior to the
hearing held by the applicable bankruptcy court to consider entry of an order
approving such use or financing, provided that nothing in this subsection shall
be deemed to entitle the Junior Lender to any notice not required by the
Bankruptcy Code. For purposes of this subsection, notice of a proposed financing
or use of cash collateral shall be deemed given when made in the manner
prescribed by this Agreement, or as the applicable bankruptcy court may approve,
or, actual notice is given to the Junior Lender or its counsel, whichever is
soonest.
 
(o)   All liens, pledges, and security interests of any nature upon or in any
Collateral held by the Junior Lender or any other Person for the benefit of the
Junior Lender shall be and are hereby made inferior and junior to the liens,
pledges and security interests of any nature upon or in any Collateral held by
or in favor of the Senior Lender, regardless of the failure to perfect or the
order or manner of perfection of any such liens, pledges and security interests.
The priorities set forth in this Agreement are applicable irrespective of any
priority available to the Senior Lender or the Junior Lender under contract or
applicable law or any representation or warranty of Borrower to the contrary in
any agreement, instrument, or other document to which the Junior Lender is a
party.
 
(p)   The Senior Lender may take any judicial or nonjudicial action, including
any action to enforce its liens on or security interests in any or all of the
Collateral, including, without limitation, to foreclose, execute, levy upon, or
collect or dispose of any or all of the Collateral as it shall determine in its
sole and exclusive judgment.
 
(q)   The Senior Lender (to the exclusion of the Junior Lender) shall have
(whether or not any default or event of default under the Senior Loan Agreement,
the Junior Agreement, the Junior Note, or any agreement relating thereto shall
have occurred and be continuing, and both before and after the occurrence of any
Insolvency Event of Borrower) the sole and exclusive right to administer,
enforce and consent to all matters in respect of the Collateral, including the
right (A) to release, or direct or consent to the release of, with or without
consideration, the Collateral from the lien of the Senior Loan Agreement or the
Junior Note, and (B) to direct or consent to the sale, transfer, lease, or other
disposition of the Collateral, the foreclosure or forbearance from foreclosure
in respect of the Collateral (including, without limitation, seeking or not
seeking relief from any stay against foreclosure in respect of the Collateral
upon the occurrence of any Insolvency Event), and the acceptance of the
Collateral in full or partial satisfaction of the Senior Obligations.
 
 
7

--------------------------------------------------------------------------------

 
 
(r)   Upon the sale of any Collateral by or on behalf of the Senior Lender, the
Junior Lender shall be deemed to have consented (and does hereby consent) to
such sale and to have released (and does hereby release) any lien in the
Collateral being sold in such sale and shall, at the request of the Senior
Lender, take all action and, if required, execute and deliver all documents
requested by the Senior Lender in connection therewith. The Junior Lender hereby
appoints and constitutes the Senior Lender as its attorney-in-fact and
authorizes the Senior Lender to make any payment on or take any act necessary or
desirable to protect or preserve any of the Collateral. This power of attorney
is coupled with an interest and is irrevocable.
 
(s)   The Junior Lender agrees not to seek to avoid, contest or bring (or join
in) any action or proceeding to contest the validity of any rights of the Senior
Lender with respect to the Collateral, or the validity or reasonableness of any
actions taken or omitted to be taken by the Senior Lender hereunder or in
connection herewith, under the Senior Loan Agreement or under any other Loan
Document, or in respect of any of the Collateral including, without limitation,
(i) the timing, method, or manner of collecting, disposing of or liquidating any
of the Collateral, (ii) the terms, including the price and percentage of
consideration received in cash, of any such disposition or liquidation, or
(iii) the failure to dispose of or liquidate any of the Collateral. Without
limitation of the foregoing, the Junior Lender hereby waives, to the fullest
extent permitted by law, (A) any right under Section 9-615(a) of the Code with
respect to the application of disposition proceeds to the Senior Obligations,
(B) any right to notice and objection under Section 9-620 of the Code,
promptness, diligence, notice of acceptance, and any other notice with respect
to any of the obligations under the Junior Agreement or the Junior Note, and
(C) any requirement that the Senior Lender exhaust any right or take any action
against Borrower, any other Person, the Collateral, or any other collateral. In
addition, the Junior Lender agrees that the Senior Lender shall have no
obligation to marshal any Collateral or to seek recourse against or satisfaction
of any of the Senior Obligations from one source before seeking recourse against
or satisfaction from another source. The Junior Lender further agrees that the
net cash proceeds resulting from the Senior Lender’s exercise of any right to
liquidate all or substantially all of the Collateral, including any and all
Collections (after deducting all of the Senior Lender’s expenses related
thereto), may be applied by the Senior Lender to such of the Senior Obligations
and in such order as the Senior Lender may elect in its sole and absolute
discretion, whether due or to become due. The Junior Lender further agrees that
all of the Senior Lender’s remedies under the Loan Documents shall be
cumulative, may be exercised simultaneously against any Collateral and either
Loan Party or in such order and with respect to such Collateral or such Loan
Party as the Senior Lender may deem desirable, and are not intended to be
exhaustive.
 
 
8

--------------------------------------------------------------------------------

 
 
(t)   Notwithstanding the lack of perfection of any of the liens or security
interests of the Senior Lender with respect to any or all of the Collateral or
any priority in time of perfection of any of the liens or security interests of
the Junior Lender over the liens or security interests of the Senior Lender with
respect to any or all of the Collateral, the liens and security interests of the
Senior Lender with respect to the Collateral shall be superior and prior in
right of payment and enforcement to the liens and security interests of the
Junior Lender, whether now existing or hereinafter arising, with respect to the
Collateral.
 
(u)   Notwithstanding any provision of this Agreement to the contrary, this
Agreement shall not limit the right of the Junior Lender to exercise any right
of conversion set forth in Section 3 of the Junior Note and the exercise thereof
shall not be considered an Enforcement Action; provided, that the payment of any
damages payable upon a Conversion Failure (as such term is defined in the Junior
Note) shall subject to the provisions of this Agreement.
 
(v)    Notwithstanding any provision of this Agreement to the contrary, this
Agreement shall not limit the right of the Junior Lender to receive any
Reorganized Securities. For purposes hereof, “Reorganized Securities” shall mean
securities of Borrower or any other Person (including those of Borrower as
reorganized) issued to the Junior Lender in respect of all or a part of the
Junior Obligations and provided for by a plan of reorganization in a proceeding
under the Bankruptcy Code or in connection with an Insolvency Event of Borrower,
provided, that (i) such securities are (a) equity securities or (b) debt
securities subordinated to the Senior Obligations (and any debt securities
received by the holders of the Senior Obligations in such proceeding) at least
to the same extent as the Junior Obligations are subordinated to the Senior
Obligations pursuant to this Agreement and (ii) such securities are authorized
by a court of competent jurisdiction in a final order or decree which, in the
case of debt securities, gives effect to this proviso and the subordination of
such debt securities to the Senior Obligations (and any debt securities received
by the holders of the Senior Obligations in such proceeding) on the terms set
forth in this Agreement.
 
SECTION 3.   Further Assurances. The Junior Lender shall, at any time and from
time to time, at Borrower’s expense, promptly execute and deliver all further
instruments and documents and take all further action that the Senior Lender may
request to protect any right or interest granted or purported to be granted
hereby or to enable the Senior Lender to exercise and enforce its rights and
remedies hereunder.
 
SECTION 4.   Obligations Unimpaired. Nothing in this Agreement shall impair as
between Borrower, on the one hand, and the Senior Lender or the Junior Lender,
on the other hand, the obligations of Borrower to the Senior Lender or the
Junior Lender, as the case may be.
 
SECTION 5.   Termination; Reinstatement. (a) This Agreement shall terminate and
cease to be of any further force or effect ninety (90) days after the later of
(i) the termination of the Commitment and (ii) the indefeasible payment in full
in cash of the Senior Obligations.
 
(b)   If, at any time, all or part of any payment with respect to the Senior
Obligations theretofore made by Borrower or any other Person is rescinded or
must otherwise be returned by the Senior Lender for any reason whatsoever
(including, without limitation, as a result of Borrower or any other Person
becoming the subject of an Insolvency Event), this Agreement shall continue to
be effective or be reinstated, as the case may be, all as though such payment
had not been made.
 
 
9

--------------------------------------------------------------------------------

 
 
SECTION 6.   Benefit of Agreement. Except as expressly provided in Section 4,
nothing in this Agreement, express or implied, shall give or be construed to
give to any Person including, without limitation, Borrower (but excluding the
Senior Lender) any legal or equitable right, remedy or claim under this
Agreement or under any covenant or provision contained herein, all such
covenants and provisions being for the sole and exclusive benefit of the Senior
Lender.
 
SECTION 7.   Notices. (a) All notices and other communications hereunder shall
be in writing and sent by certified or registered mail, return receipt
requested, by overnight delivery service, with all charges prepaid, by hand
delivery, or by telecopier followed by a hard copy sent by regular mail, if to
the Senior Lender, then to CapitalSource Finance, LLC, 4445 Willard Avenue, 12th
Floor, Chevy Chase, Maryland 20815 Attention: Healthcare Finance Group,
Portfolio Manager (Telecopier: (301) 841-2340); if to Borrower, then to Rita
Medical Systems, Inc., 46421 Landing Parkway, Fremont, California 94538
Attention: President and Chief Executive Officer (Telecopier: (510) 771-0460);
and if to the Junior Lender, then to Atlas Master Fund, Ltd. in care of Balyasny
Asset Management L.P., 650 Madison Avenue - 19th Floor, New York, New York 10022
Attention: Legal Department (Telecopier: (212) 588-1130); and in each case, to
such other address as a party may specify to the other parties in the manner
required hereunder. All such notices and correspondence shall be deemed given
(i) if sent by certified or registered mail, three (3) Business Days after being
postmarked, (ii) if sent by overnight delivery service or by hand delivery, when
received at the above stated addresses or when delivery is refused, and (iii) if
sent by telecopier transmission, when such transmission is confirmed.
 
(b)   The Senior Lender shall provide the Junior Lender and the Junior Lender
shall provide the Senior Lender with a copy of each notice of default (to the
extent permitted hereunder) sent to Borrower concurrently with the sending
thereof and promptly notify the Junior Lender or the Senior Lender,
respectively, in the event that the default which is the subject of such default
notice is cured or waived, provided that the failure to give any such notice
shall not limit or otherwise affect any party’s rights under this Agreement. The
Senior Lender and the Junior Lender, as applicable, shall use its best efforts
to provide Borrower with a copy of any Senior Payment Default Notice, Senior
Non-Payment Default Notice and Junior Default Notice, as applicable,
concurrently with the sending thereof and promptly notify Borrower of any cure
or waiver thereof, provided that the failure to give any such notice shall not
limit or otherwise affect any party’s rights under this Agreement.
 
SECTION 8.   Amendments and Waivers. No amendment or waiver of any provision of
this Agreement, or consent to any departure by the Junior Lender or Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Senior Lender, Borrower and the Junior Lender.
 
 
10

--------------------------------------------------------------------------------

 
 
SECTION 9.   Delays; Partial Exercise of Remedies. No delay or omission of the
Senior Lender to exercise any right or remedy hereunder shall impair any such
right or operate as a waiver thereof. No single or partial exercise by the
Senior Lender of any right or remedy shall preclude any other or further
exercise thereof, or preclude any other right or remedy.
 
SECTION 10.   Counterparts; Telecopied Signatures. This Agreement and any waiver
or amendment related hereto may be executed in counterparts and by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument. This Agreement may be executed and delivered by telecopier or
other facsimile transmission all with the same force and effect as if the same
were a fully executed and delivered original manual counterpart.
 
SECTION 11.   Severability. If any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
 
SECTION 12.   Entire Agreement; Successors and Assigns. This Agreement
constitutes the entire agreement among the parties with respect to the subject
matter hereof, supersedes any prior written and verbal agreements among them
with respect to the subject matter hereof, and shall bind and benefit the
parties (including, without limitation, the Senior Lender) and their respective
successors and permitted assigns. Borrower and Junior Lender each acknowledge
and agree that Senior Lender at any time and from time to time may sell, assign
or grant participating interests in or transfer all or any part of its rights or
obligations under this Agreement, the Senior Obligations, the Collateral and/or
the Loan Documents to one or more other persons, including, without limitation,
financial institutions (each such transferee, assignee or purchaser, a
“Transferee”). In such case, the Transferee shall have all of the rights and
benefits with respect to the portion of such Senior Obligations, the Collateral,
this Agreement and/or the Loan Documents, as the case may be, held by it as
fully as if such Transferee were the original holder thereof (including, without
limitation, rights of set off and recoupment), and shall become vested with all
of the powers and rights given to Lender hereunder with respect thereto, and
shall be deemed to be the “Senior Lender” for all purposes hereunder, the
predecessor Senior Lender shall thereafter be forever released and fully
discharged from any liability or responsibility hereunder with respect to the
rights and interests so assigned, and either the Senior Lender or any Transferee
may be designated as the sole agent to manage the transactions and obligations
contemplated herein.
 
SECTION 13.   Conflict. In the event of any express conflict between any term,
covenant or condition of this Agreement and any term, covenant or condition of
any of the Senior Loan Agreement, the other Loan Documents, the Junior Agreement
or the Junior Note, the provisions of this Agreement shall control.
 
SECTION 14.   Statement of Indebtedness. Upon demand by the Senior Lender, the
Junior Lender will furnish to the Senior Lender a statement of indebtedness
owing from Borrower to the Junior Lender. The Senior Lender may rely without
further investigation upon any such statement.
 
 
11

--------------------------------------------------------------------------------

 
 
SECTION 15.   SPECIFIC PERFORMANCE. THE SENIOR LENDER IS HEREBY AUTHORIZED TO
DEMAND SPECIFIC PERFORMANCE OF THIS AGREEMENT AT ANY TIME WHEN THE JUNIOR LENDER
SHALL HAVE FAILED TO COMPLY WITH ANY OF THE PROVISIONS OF THIS AGREEMENT
APPLICABLE TO IT. THE JUNIOR LENDER HEREBY IRREVOCABLY WAIVES ANY DEFENSE BASED
ON THE ADEQUACY OF A REMEDY AT LAW THAT MIGHT BE ASSERTED AS A BAR TO SUCH
REMEDY OF SPECIFIC PERFORMANCE.
 
SECTION 16.   GOVERNING LAW. THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF
THIS AGREEMENT AND ANY DISPUTE ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT, WHETHER SOUNDING IN CONTRACT, TORT OR EQUITY OR OTHERWISE, SHALL BE
GOVERNED BY THE INTERNAL LAWS AND DECISIONS (AS OPPOSED TO THE CONFLICTS OF LAWS
PROVISIONS) OF THE STATE OF MARYLAND.
 
SECTION 17.   SUBMISSION TO JURISDICTION. ALL DISPUTES BETWEEN OR AMONG ANY OF
THE PARTIES HERETO, WHETHER SOUNDING IN CONTRACT, TORT OR EQUITY OR OTHERWISE,
SHALL BE RESOLVED ONLY BY STATE AND FEDERAL COURTS LOCATED IN THE STATE OF
MARYLAND AND THE COURTS TO WHICH AN APPEAL THEREFROM MAY BE TAKEN; PROVIDED,
HOWEVER, THAT THE SENIOR LENDER SHALL HAVE THE RIGHT, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, TO PROCEED AGAINST THE JUNIOR LENDER TO ENFORCE THE
PROVISIONS HEREOF IN ANY OTHER COURT OF COMPETENT JURISDICTION OR VENUE. EACH OF
THE JUNIOR LENDER AND BORROWER WAIVES ANY OBJECTION THAT IT MAY HAVE TO THE
LOCATION OF ANY SUCH COURT IN WHICH THE SENIOR LENDER HAS COMMENCED A
PROCEEDING, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON FORUM NON CONVENIENS.
 
SECTION 18.   JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO (I)
THIS AGREEMENT OR (II) ANY CONDUCT, ACT OR OMISSION OF THE JUNIOR LENDER,
BORROWER, THE SENIOR LENDER OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS, ATTORNEYS OR OTHER AFFILIATE, IN EACH CASE WHETHER SOUNDING
IN CONTRACT, TORT OR EQUITY OR OTHERWISE.
 
 
12

--------------------------------------------------------------------------------

 
 
SECTION 19.   SERVICE OF PROCESS. THE JUNIOR LENDER HEREBY IRREVOCABLY
DESIGNATES ATLAS MASTER FUND, LTD. AT 650 MADISON AVENUE, NEW YORK, NEW YORK AS
THE DESIGNEE AND AGENT OF THE JUNIOR LENDER TO RECEIVE, FOR AND ON BEHALF OF THE
JUNIOR LENDER, SERVICE OF PROCESS IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT. IT IS UNDERSTOOD THAT A COPY OF SUCH PROCESS SERVED ON SUCH
AGENT AT ITS ADDRESS WILL BE PROMPTLY FORWARDED BY MAIL TO THE JUNIOR LENDER,
BUT THE FAILURE OF THE JUNIOR LENDER TO RECEIVE SUCH COPY SHALL NOT AFFECT IN
ANY WAY THE SERVICE OF SUCH PROCESS. NOTHING HEREIN SHALL AFFECT THE RIGHT OF
THE SENIOR LENDER TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
 


[SIGNATURE PAGES NEXT FOLLOW]
 
 
13

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed by
its proper and duly authorized officer or general partner as of the date first
set forth above.
 

        ATLAS MASTER FUND, LTD.  
   
   
    By:   /s/ Scott Schroeder  

--------------------------------------------------------------------------------

Name: Scott Schroeder   Title: Authorized Signatory

 

        CAPITALSOURCE FINANCE LLC  
   
   
    By:   /s/ Keith D. Reuben  

--------------------------------------------------------------------------------

Name: Keith D. Reuben   Title: President

 

        RITA MEDICAL SYSTEMS, INC.  
   
   
    By:   /s/ Michael Angel  

--------------------------------------------------------------------------------

Name: Michael Angel   Title: Chief Financial Officer

 
 
 
14

--------------------------------------------------------------------------------

 